                IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

RALEIGH-DURHAM AIRPORT AUTHORITY
(a/k/a RALEIGH DURHAM INTERNATIONAL
AIRPORT),                                                   Case No. 5:19-cv-304-D

Plaintiff,
vs.

WARD TRANSFORMER COMPANY, INC.; BBC I,                    ORDER STAYING
LLC; THE STATE OF NORTH CAROLINA;                         DISCOVERY AND
PROGRESS ENERGY, INC. (d/b/a CAROLINA                      SUSPENDING
POWER & LIGHT COMPANY); THE UNITED                      SCHEDULING ORDER
STATES OF AMERICA; THE UNITED STATES                        DEADLINES
ENVIRONMENTAL PROTECTION AGENCY;
UNKNOWN PERSONAL REPRESENTATIVES,
HEIRS, AND DEVISEES OF ROBERT E. WARD,
JR., AND WIFE, VIRGINIA P. WARD; WAKE
COUNTY DEPARTMENT OF TAX
ADMINISTRATION; YOUNG MOORE AND
HENDER~ON, P.A.; and ROBERT E. WARD, III
INDIVIDUALLY AND AS TRUSTEE OF THE
GST OVERFLOW TRUST, AS HEIR AND
SUCCESSOR IN INTEREST TO THE
INTERESTS HELD BY ROBERT E. WARD, JR.
AND WIFE, VIRGINIA P. WARD IN THE DEEDS
OF TRUST RECORDED AT BOOK 5407, PAGE
855 AND 858 OF THE WAKE COUNTY, NORTH
CAROLINA, REGISTER OF DEEDS

Defendants.

      This matter is before the Court on the parties Joint Motion to Stay Discovery

and Suspend the Scheduling Order. The Court, in exercise of its discretion, hereby

GRANTS the Parties' motion.

      IT IS HEREBY ORDERED that discovery in this action is stayed and that

all deadlines in the current scheduling order are hereby suspended.
      AND IT IS FURTHER ORDERED that the Federal Government Defendants

and Defendant Ward Transformer Company, Inc. shall seek approval of the proposed

settlement between them in accordance with steps outlined in the Plaintiffs Motion

to Stay Discovery and Suspend Scheduling Order Deadlines.

      AND IT IS FURTHER ORDERED that the Federal Government Defendants

shall report to the Court regarding the status of the settlement approval process on

or before May 23, 2020 and shall notify the Court whether any additional time is

needed to obtain approval of the settlement.


      SO ORDERED, this        30    day of January, 2020.




                                               United States District Judge
